                         Case 1:20-cv-01650-TSC Document 1 Filed 07/14/20 Page 1 of 7




                                                                   Case: 1:20−cv−01650 JURY DEMAND
                                                                   Assigned To : Unassigned
                                                                   Assign. Date : 7/14/2020
                                                                   Description: Pro Se Gen. Civ. (F−DECK)




RECEIVED
       JUL 14 2020
Clerk, U.S. District & Bankruptcy
Court for the District of Columbia
Case 1:20-cv-01650-TSC Document 1 Filed 07/14/20 Page 2 of 7
Case 1:20-cv-01650-TSC Document 1 Filed 07/14/20 Page 3 of 7
Case 1:20-cv-01650-TSC Document 1 Filed 07/14/20 Page 4 of 7
Case 1:20-cv-01650-TSC Document 1 Filed 07/14/20 Page 5 of 7
Case 1:20-cv-01650-TSC Document 1 Filed 07/14/20 Page 6 of 7
Case 1:20-cv-01650-TSC Document 1 Filed 07/14/20 Page 7 of 7
